Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered February 20, 2001, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Defendant’s ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters outside the record regarding counsel’s strategy (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). In particular, counsel’s affirmative use of all of the testimony defendant now challenges as inadmissible suggests that counsel had strategic reasons for not objecting to that testimony. On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Under the circumstances of the case, defendant was not prejudiced by the fact that his attorney did not request an alibi charge or an expanded identification charge.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Concur—Tom, J.P., Mazzarelli, Andrias and Williams, JJ.